927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
UNITED MINE WORKERS OF AMERICA 1950 BENEFIT PLAN AND TRUST, et al.v.BITUMINOUS COAL OPERATORS' ASSOCIATION, INC., Appellant.

No. 90-7139.
United States Court of Appeals, District of Columbia Circuit.
Jan.11, 1991.
APPEAL WITHDRAWN.
Before HARRY T. EDWARDS, CLARENCE THOMAS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
On the morning of oral argument, on January 11, 1991, counsel for appellant orally requested that the appeal be withdrawn.  Upon consideration of the foregoing, it is


2
ORDERED that the above entitled appeal is hereby withdrawn.


3
The Clerk is directed to transmit a certified copy of this Order to the Clerk of the District Court in lieu of formal mandate.